United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 17, 2004

                                                            Charles R. Fulbruge III
                             No. 02-30934                           Clerk
                           Summary Calendar


UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

RONALD XAVIER COLLINS,

                                      Defendant-Appellant.

                           -------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                            (99-CR-20029-ALL)
                          --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Ronald Xavier Collins appeals the 15-year

sentence imposed following his guilty-plea conviction for being a

felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1).     He argues that the imposition of the 15-year enhanced

sentence under 18 U.S.C. § 924(e) was plain error because two of

his prior convictions should not have been used as a basis for the

enhancement. Assuming arguendo that Collins’s 1979 drug possession

conviction and his 1980 second-degree burglary conviction should

not have been used as a basis for the enhancement under 18 U.S.C.

§ 924(e), there was no plain error as Collins had three other prior

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
convictions for violent felonies that were sufficient to support

the enhancement under 18 U.S.C. § 924(e), including second-degree

robbery, voluntary manslaughter, and assault with a deadly weapon.

Collins does not dispute that these three prior convictions fall

with the meaning of the term “violent felonies” under 18 U.S.C.

§ 924(e)(2)(B)(ii).     Further, Collins’s convictions for voluntary

manslaughter and assault with a deadly weapon are considered two

separate convictions for the purposes of 18 U.S.C. § 824(e), even

though they were part of the same judicial proceeding, as they were

committed on two separate occasions. See United States v. Kimball,

15 F.3d 54, 56 (5th Cir. 1994) (“temporal proximity will not

transform two crimes into one.”); United States v. Kelley, 981 F.2d
1464, 1474 (5th Cir. 1993) (“‘multiple convictions arising from

multiple    criminal   transactions       should   be   treated   as   separate

convictions, regardless of the number of judicial proceedings

involved in the conviction’”).

     Collins also argues that his counsel was ineffective in not

objecting to the enhancement of his sentence under 18 U.S.C.

§ 924(e).   Because Collins did not raise this issue in the district

court, the record is not sufficiently developed to allow us to

evaluate fairly the merits of the claim.                See United States v.

Gibson, 55 F.3d 173, 179 (5th Cir. 1995).

     AFFIRMED.




                                      2
3